—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered April 26, 1994, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his identity beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s identity beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the trial court did not err in admitting into evidence testimony concerning the defendant’s previous arrest by the police officer who observed the defendant fleeing from the crime scene. The testimony was admissible to establish the identity of the defendant (see, People v Hazel, 203 AD2d 478; People v Cain, 193 AD2d 810; People v Henry, 166 AD2d 720). The court’s instructions limiting the use of this evidence mitigated any potential prejudice to the defendant (see, People v Berg, 59 NY2d 294; People v Baez, 197 AD2d 527; People v Carver, 183 AD2d 907; People v Mulgrave, 163 AD2d 538).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Rosenblatt, J. P., Copertino, Friedmann and Krausman, JJ., concur.